Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 20, 2012, is among ALLIED MOTION TECHNOLOGIES INC., a Colorado corporation
(the “US Borrower”), ALLIED MOTION TECHNOLOGIES B.V., a Dutch Closed Company
with Limited Liability (the “EUR Borrower,” and together with the US Borrower,
the “Borrowers”), the Lenders under the Credit Agreement (as defined below),
JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, and J.P.
MORGAN EUROPE LIMITED, as EUR Agent (the “EUR Agent,” and together with the
Administrative Agent, the “Agents”) under the Credit Agreement.  Capitalized
terms used and not otherwise defined in this Amendment shall have the same
meanings in this Amendment as set forth in the Credit Agreement.

 

RECITALS

 

A.                                   The Borrowers, the Lenders, the
Administrative Agent and the EUR Agent are parties to that certain Credit
Agreement, dated as of May 7, 2007, as amended by that certain Waiver and First
Amendment to Credit Agreement, dated as of August 3, 2009, that certain Second
Amendment to Credit Agreement, dated as of July 30, 2010, that certain Third
Amendment to Credit Agreement, dated as of October 26, 2010, that certain Fourth
Amendment to Credit Agreement, dated as of March 28, 2011, and that certain
Fifth Amendment to Credit Agreement, dated as of August 3, 2011  (as so amended,
the “Credit Agreement”).

 

B.                                     The Parties desire to amend the terms and
conditions of the Credit Agreement subject to and as more fully set forth in
this Amendment.

 

AGREEMENT

 

IN CONSIDERATION of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders and the Agents agree as follows:

 

1.                                       Amendments to Credit Agreement. 
Effective as of the Sixth Amendment Effective Date (as defined below), and upon
the terms and subject to the conditions set forth in this Amendment, the Credit
Agreement is hereby amended as follows:

 

(a)                                  Section 5.10 of the Credit Agreement is
hereby deleted and replaced in full by the following:

 

SECTION 5.10                    Consignments.                Except for
(i) inventory delivered to and located at vendors of any US Obligor (for the
purpose of “outside processing”) with aggregate invoice prices in the aggregate
for all such inventory not to exceed $250,000 at any time, (ii) tooling
possessed by vendors of any US Obligor and permitted under Section 5.09(d) in
the

 

--------------------------------------------------------------------------------


 

ordinary course of business consistent with past practice, and (iii) other
consignment inventory of any US Obligor with invoice prices in the aggregate for
all US Obligors for all such consignment inventory not to exceed $1,000,000 at
any time, no US Obligor shall co-mingle its inventory or other goods with any
goods of its customers or any other person (whether pursuant to any bill and
hold sale or otherwise).  Upon the reasonable request of the Administrative
Agent, each US Loan Party agrees to take all necessary action under
Section 9-324 of the UCC to protect and perfect its interest in all such goods
and inventory described in clauses (i) through (iii) above.

 

2.                                       Other Agreements.

 

(a)                                  The Borrowers, Lenders and Agents agree
that all of the Loan Documents are hereby amended to reflect the amendments set
forth herein and that no further amendments to any Loan Documents are required
to reflect the foregoing.

 

(b)                                 All references in any document to “Credit
Agreement” or any “Loan Document” shall refer to the Credit Agreement or any
such Loan Document, as amended pursuant to this Amendment.

 

3.                                       Conditions Precedent.  The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions (the date that all such conditions are satisfied, the “Sixth
Amendment Effective Date”):

 

(a)                                  The Agents shall have received:

 

(i)                                     from each party hereto a counterpart of
this Amendment signed on behalf of such party; and

 

(ii)                                  such other documents, certificates and
instruments as the Agents or any Lender or its counsel may have reasonably
requested, such documents, certificates and instruments to be satisfactory to
the Agents, the Lenders and their counsel in all respects in their sole
discretion.

 

(b)                                 All governmental and third party approvals
necessary or, in the discretion of the Lenders, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.

 

(c)                                  The Agents and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Sixth
Amendment Effective Date, including to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including, without limitation, reasonable
fees, disbursements and other charges of counsel) required to be reimbursed or
paid by the Borrowers or any other Loan Party hereunder or under any separate
agreements.

 

2

--------------------------------------------------------------------------------


 

4.                                       Representations, Warranties and
Covenants.  The Borrowers hereby certify to the Lenders that as of the date of
this Amendment and as of the Sixth Amendment Effective Date (after giving effect
to this Amendment and the transactions contemplated hereby) all of the
Borrowers’ representations and warranties contained in the Credit Agreement and
each of the Loan Documents are true, accurate and complete, and no “Default” or
“Event of Default” exists under (and as defined in) the Credit Agreement or any
of the Loan Documents.  Without limiting the generality of the foregoing, each
Borrower represents and warrants that (i) the execution and delivery of this
Amendment has been authorized by all necessary action on the part of such
Borrower, (ii) the person executing this Amendment on behalf of such Borrower is
duly authorized to do so, and (iii) this Amendment constitutes the legal, valid,
binding and enforceable obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.                                       Additional Documents.  Borrowers shall
execute and deliver, and shall cause to be executed and delivered, to the Agents
or the Lenders at any time and from time to time such documents and instruments,
including without limitation additional amendments to the Credit Agreement and
the Loan Documents, as the Agents or the Lenders may reasonably request to
confirm and carry out the transactions contemplated hereby or by any other Loan
Documents executed in connection herewith.

 

6.                                       Continuation of the Credit Agreement
and Loan Documents.  Except as specified in this Amendment, the provisions of
the Credit Agreement and the Loan Documents shall remain in full force and
effect, and if there is a conflict between the terms of this Amendment and those
of the Credit Agreement or the Loan Documents, the terms of this Amendment shall
control.  This Amendment is a Loan Document.

 

7.                                       Ratification and Reaffirmation of
Obligations by Borrower.  Each Borrower hereby (a) ratifies and confirms all of
its Obligations under the Credit Agreement and each of the other Loan Documents,
and acknowledges and agrees that such Obligations remain in full force and
effect, and (b) ratifies, reaffirms and reapproves in favor of the Agents and
each Lender, as applicable, the terms and provisions of the Credit Agreement and
each of the other Loan Documents, including (without limitation), its pledges
and other grants of Liens and security interests pursuant to the Collateral
Documents.  Without limiting the foregoing, the US Borrower acknowledges and
agrees that all Collateral pledged by it pursuant to any Collateral Document
secures the Obligations as such term is amended herein.

 

8.                                       Release and Indemnification.

 

(a)                                  Each Borrower and each Guarantor hereby
fully, finally, and forever releases and discharges the Agents and each Lender,
and their respective successors, assigns, directors, officers, employees, agents
and representatives, from any and all causes of action, claims, debts, demands
and liabilities, of whatever kind or nature, in law or equity, of any Borrower
or any Guarantor, whether now known or unknown to any Borrower or any Guarantor
in respect of (a) the Obligations under the Credit Agreement and each of the
other Loan Documents or (b) the

 

3

--------------------------------------------------------------------------------


 

actions or omissions of any Agent or any Lender in any manner related to the
Obligations under the Credit Agreement and each of the other Loan Documents;
provided that this Section shall only apply to and be effective with respect to
events or circumstances existing or occurring prior to and including the date of
this Amendment.

 

(b)                                 Without limiting Section 9.03 of the Credit
Agreement, each Borrower and each Guarantor hereby agrees to indemnify, defend,
and hold harmless each and all of the Agents and Lenders (each an “Indemnified
Party” and collectively the “Indemnified Parties”) from and against any and all
accounts, covenants, agreements, obligations, claims, debts, liabilities,
offsets, demands, costs, expenses, actions or causes of action of every nature,
character and description, whether arising at law or equity or under statute,
regulation or otherwise, and whether liquidated or unliquidated, contingent or
noncontingent, known or unknown, suspected or unsuspected (“Claims”), arising
from or made under any legal theory, which any of Indemnified Parties may incur
as a direct or indirect consequence of or in relation to any acts or omissions
of any Borrower or any Guarantor arising from or relating to any of: (i) the
Loan Documents; (ii) this Amendment; or (iii) any documents executed by any
Borrower or any Guarantor in connection with this Amendment.  Should any
Indemnified Party incur any such Claims, or defense of or response to any Claims
or demand related thereto, the amount thereof, including costs, expenses and
attorneys’ fees, shall be added to the amounts due under the Loan Documents, and
shall be secured by any and all liens created under and pursuant to the Loan
Documents.  This indemnity shall survive until the Obligations have been
indefeasibly paid in full and the termination, release or discharge of any
Borrower and any Guarantor.  To the extent permissible under applicable law,
this indemnity shall not limit any other rights of indemnification, subrogation
or assignment, whether explicit, implied, legal or equitable, that any
Indemnified Party may have; provided that no Indemnified Party shall have the
right to indemnification to the extent that a Claim arises out of the
Indemnified Party’s gross negligence or willful misconduct.

 

9.                                       Miscellaneous.

 

(a)                                  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF COLORADO, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their successors and permissible assigns.

 

(b)                                 All representations and warranties made in
this Amendment, the Credit Agreement or any Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other related Loan Documents, and no
investigation by the Agents or any Lender or any closing shall affect the
representations and warranties or the right of the Agents or any Lender to rely
upon them.

 

(c)                                  This Amendment and all documents to be
executed and delivered hereunder may be delivered in the form of a facsimile
copy, subsequently confirmed by delivery of the

 

4

--------------------------------------------------------------------------------


 

originally executed document.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(d)                                 This Amendment, the Credit Agreement, the
other Loan Documents, and all other instruments, documents and agreements
executed and delivered in connection with this Amendment, the Credit Agreement
and the other Loan Documents, embody the final, entire agreement among the
parties hereto with respect to the subject matter hereof.  There are no oral
agreements among the parties hereto.  This Amendment may not be amended or
modified orally, but only by a written agreement meeting the requirements of
Section 9.02 of the Credit Agreement.

 

(e)                                  The section headings herein are for
convenience only and shall not affect the construction hereof.

 

(f)                                    Other than as expressly stated herein,
this Amendment and the amendments set forth herein do not constitute a waiver by
Lenders and Agents of Borrower’s or any other Loan Party’s compliance with any
covenants, or a waiver of any Defaults or Events of Default, under the Credit
Agreement or any of the Loan Documents, and shall not entitle the Borrowers or
any other Loan Party to any similar or other amendments in the future.  Without
limiting the foregoing, except as specifically set forth herein, Lenders and
Agents continue to reserve all rights and remedies available to Lenders and
Agent under the Credit Agreement and the Loan Documents, under law (including
without limitation Article 9 of the Uniform Commercial Code) and at equity.

 

(g)                                 In case any provision of or obligation under
this Amendment shall be held by any court of competent jurisdiction to be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agents have executed this
Sixth Amendment to Credit Agreement as of the date first above written.

 

 

 

ALLIED MOTION TECHNOLOGIES INC., as US Borrower

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Vice President

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V., as EUR Borrower

 

 

 

 

 

By:

 

 

Name:

Richard D. Smith

 

Title:

Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

 

 

 

By:

 

 

 

Karen Lowe

 

 

Senior Vice President

 

 

 

 

 

J.P. MORGAN EUROPE LIMITED, as EUR Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT BY GUARANTORS:

 

Each of the undersigned hereby (i) acknowledges the accuracy of the Recitals in
the foregoing Amendment, (ii) consents to the modification of the Credit
Agreement and the other Loan Documents and to all other matters in the foregoing
Amendment, (iii) reaffirms the respective Guaranty Agreement executed by the
undersigned and any other agreements, documents and instruments securing or
otherwise related thereto (collectively, the “Guarantor Documents”),
(iv) acknowledges that the Guarantor Documents continue in full force and
effect, remain unchanged, are valid, binding and enforceable in accordance with
their respective terms and guaranty or secure, as the case may be, the
Obligations under the Credit Agreement, (v) agrees that all references, if any,
in the Guarantor Documents to the Credit Agreement and the other Loan Documents
are modified to refer to those documents as modified by the Amendment, and
(vi) agrees to be bound by the release of the Agents and the Lenders as set
forth in the Amendment.  Without limiting the foregoing, each US Facility
Guarantor acknowledges and agrees that all Collateral pledged by it pursuant to
any Collateral Document secures the Obligations.  The undersigned Guarantors
hereby certify to the Lenders that, as of the date of the Amendment and as of
the Effective Date (after giving effect to the Amendment), all of the
Guarantors’ representations and warranties contained in each of the Loan
Documents are true, accurate and complete, and no “Default” or “Event of
Default” exists under (and as defined in) the Credit Agreement or any of the
Loan Documents.  Without limiting the generality of the foregoing, each
Guarantor represents and warrants that (i) the execution and delivery of this
Acknowledgement and Consent by Guarantors has been authorized by all necessary
action on the part of such Guarantor, (ii) the person executing this
Acknowledgement and Consent by Guarantors on behalf of such Guarantor is duly
authorized to do so, and (iii) this Acknowledgement and Consent by Guarantors
constitutes the legal, valid, binding and enforceable obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  All capitalized terms above not otherwise defined have the meanings
given them in the foregoing Amendment.

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

 

 

 

 

COMPUTER OPTICAL PRODUCTS, INC.

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

[Sixth Amendment to Credit Agreement (Acknowledgment and Consent by Guarantors)]

 

--------------------------------------------------------------------------------


 

 

EMOTEQ CORPORATION

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

 

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

 

 

 

 

AMOT I, INC.

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

 

 

 

 

AMOT II, INC.

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

 

 

 

 

AMOT III, INC.

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

 

 

 

 

STATURE ELECTRIC, INC.

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Secretary

 

[Sixth Amendment to Credit Agreement (Acknowledgment and Consent by Guarantors)]

 

--------------------------------------------------------------------------------


 

 

PRECISION MOTOR TECHNOLOGY B.V.

 

 

 

 

 

By:

 

 

Name:

Richard D. Smith

 

Title:

Director

 

 

 

 

 

ÖSTERGRENS ELMOTOR AB

 

 

 

 

 

By:

 

 

Name:

Susan M. Chiarmonte

 

Title:

Authorized Representative

 

[Sixth Amendment to Credit Agreement (Acknowledgment and Consent by Guarantors)]

 

--------------------------------------------------------------------------------